COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Brian Cweren and The Cweren Law Firm, PLLC v. Eureka
                          Multifamily Group, L.P., Rene Campos, Jimmy Arnold, and Chris
                          Robertson

Appellate case number:    01-21-00470-CV

Trial court case number: 2021-18448

Trial court:              55th District Court of Harris County

        Appellants, Brian Cweren and The Cweren Law Firm PLLC, have filed a notice of appeal
of the trial court’s denial of their Motion to Dismiss Under the Texas Citizens Participation Act.
On February 14, 2022, appellants informed this Court that a mediation was scheduled for March
4, 2022.
       The Court requests that the parties provide a status report indicating the result of the
mediation and its impact, if any, on this appeal. If the mediation did not take place on March 4,
2022 and was rescheduled, the parties are directed to inform the Court of the new mediation date.
The status report is due within seven days of the date of this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Julie Countiss_______
                    Acting individually  Acting for the Court

Date: ___March 31, 2022___